Van Voorhis and Keating, JJ.
(dissenting). We dissent and vote to reverse. Although we have recognized esthetic considerations in certain instances as a ground for sustaining zoning regulations, there is no showing in this case that prohibition of nonaccessory signs, as opposed to regulation, is necessary. To proscribe all such signs here constitutes a serious interference with a man’s right to use his own property to advertise his own business conducted on his own property across the street. We believe our holding in Matter of Mid-State Adv. Corp. v. Bond (274 N. Y. 82) should be followed on this record.
Chief Judge Fuld and Judges Burke, Scilbppi and Bergan concur with Judge Breitel; Judges Van Voorhis and Keating dissent and vote to reverse in a memorandum.
Order affirmed.